 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM J. JONES,                                Case No. 1:18-cv-01576-AWI-JDP (HC)
12                      Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATION TO GRANT
13           v.                                        RESPONDENT’S MOTION TO DISMISS
                                                       PETITION FOR WRIT OF HABEAS
14    RAYMOND MADDEN,                                  CORPUS WITH LEAVE TO AMEND
15                      Respondent.                    ECF Nos. 17, 24
16
            Petitioner William J. Jones, a state prisoner represented by counsel, seeks a writ of habeas
17
     corpus pursuant to 28 U.S.C. § 2254. On August 6, 2019, the assigned Magistrate Judge
18
     recommended that the Court grant respondent’s motion to dismiss the habeas corpus petition, but
19
     grant petitioner leave to amend to file a Section 1983 complaint. ECF No. 24. Additionally, the
20
     Magistrate Judge recommended that petitioner’s motion to appoint counsel be denied as petitioner
21
     retained the services of attorney Marc Eric Norton in the interim. ECF No. 24. Attorney Norton
22
     filed a formal notice of appearance and an opposition to respondent’s motion to dismiss on behalf
23
     of petitioner. ECF Nos. 18 and 19. No party has filed objections to the recommendation. Instead,
24
     petitioner (not Attorney Norton) has filed renewed motions to appoint counsel and an amended
25
     complaint. See ECF Nos. 25, 26, 27, and 28. Petitioner asserts that “Counsel [has] cease[d] to
26
     represent plaintiff, therefore plaintiff wish[es] to renew his motion.” ECF No. 25. However, there
27
     has been no formal notice of the withdrawal of counsel.
28
                                                      1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the Court concludes that the

 3   Findings and Recommendation are supported by the record and proper analysis.

 4          However, the mechanics of converting a habeas petition to a prisoner civil case will have to

 5   be resolved by the Magistrate Judge. Further, determining whether Attorney Norton still represents

 6   petitioner and whether the court should accept petitioner’s amended complaint will have to be

 7   resolved by the Magistrate Judge. This case only remains open to allow for the possibility of

 8   conversion.

 9          Accordingly, IT IS HEREBY ORDERED that:

10          1. The Findings and Recommendation issued on August 6, 2019, ECF No. 24, are

11              adopted in full;

12          2. Respondent’s motion to dismiss, ECF No. 17, is granted;

13          3. The petition for writ of habeas corpus is dismissed without prejudice;

14          4. Petitioner’s motion to appoint counsel is denied without prejudice;

15          5. The matter is referred back to the Magistrate Judge for further proceedings.

16
     IT IS SO ORDERED.
17

18   Dated: September 30, 2019
                                                 SENIOR DISTRICT JUDGE
19

20
21

22

23

24

25

26
27

28
                                                      2
